Title: To George Washington from James Wilkinson, 12 June 1780
From: Wilkinson, James
To: Washington, George



sir
Heights of Springfield June 12th 1780

I have the honor to inclose you Returns, of the Clothing on Hand in the Magazine in Philadelphia the 1st Inst: & of the Issues made to that Day since my last Return.
The Assistant Clothier general having lately made Returns of the state of the Eastern Magazines makes it unnecessary for me to say any thing respecting them at present: I have therefore only to add that I expect the Shoes & light Clothing are in Motion from Philadelphia to Morris Town and that I am very respectfully your Excellencys Obedient & ready servant

J: Wilkinson

 